DISMISS; Opinion issued January 31, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-01594-CV

               IN THE INTEREST OF BABY BOY H., A/K/A L.M.

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. 12-976-X-305th

                                        OPINION
              Before Chief Justice Wright, Justice Lang-Miers and Justice Lewis
                               Opinion by Chief Justice Wright
       Before the Court is appellees’ January 11, 2013 motion to dismiss. Appellant has not

responded to the motion to dismiss. In their motion to dismiss, appellees maintain the Court

lacks jurisdiction over this appeal because appellant’s notice of appeal was not timely. After

reviewing the record, we agree with appellees and dismiss this appeal.

       An appeal in a suit in which termination of the parent-child relationship is in issue shall

be given precedence over other civil appeals and shall be accelerated by the appellate courts.

The procedures for an accelerated appeal under the Texas Rules of Appellate Procedure apply to

an appeal in which the termination of the parent-child relationship is in issue. TEX. FAM. CODE

ANN. § 109.002(a) (West Supp. 2012). Because a suit involving the termination of the parent-

child relationship is an accelerated appeal, rule 26.1(b) of the rules of appellate procedure

requires the notice of appeal to be filed within twenty days after the judgment was signed. See
TEX. R. APP. P. 26.1(b). Rule 26.3 of the rules of appellate procedure allows this Court to extend

the time to file the notice of appeal if the appellant files the notice of appeal and a motion to

extend time to file notice of appeal within fifteen days after the deadline for filing the notice of

appeal. See TEX. R. APP. P. 26.3. Absent a rule 26.3 motion, the deadline for filing a notice of

appeal is strictly set at twenty days after the judgment is signed with no exceptions. In the

Interest of K.A.F., 160 S.W.3d 923, 927 (Tex. 2005).

       Here, the decree of termination was signed by the trial court on September 12, 2012.

Thus, absent a rule 26.3 motion, appellant’s notice of appeal was due by October 2, 2012.

Appellant filed his notice of appeal on November 27, 2012. Because appellant’s notice of appeal

was not filed within twenty days of the judgment or with a rule 26.3 motion within fifteen days

after the deadline for filing his notice of appeal, his notice of appeal was untimely and failed to

invoke our jurisdiction.

       Accordingly, we grant appellees’ motion and dismiss this appeal for lack of jurisdiction.



                                                     ______________________________
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE

121594F.P05




                                                 2
                                          S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                          JUDGMENT

IN THE INTEREST OF BABY BOY H.                     On Appeal from the 305th Judicial District
AKA L.M.                                           Court, Dallas County, Texas
                                                   Trial Court Cause No. 12-976-X-305th.
No. 05-12-01594-CV                                 Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellees Eric and Fristin Mongillo recover their costs of this
appeal from appellant Sergio Garcia.


Judgment entered this January 31, 2013.


                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                               3